Citation Nr: 0422932	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  97-23 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to an increased rating for service-connected 
rhinosinusitis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel





INTRODUCTION

The veteran had active service from January 1976 to April 
1976 and from January 1978 to March 1981.

This appeal arises from an April 1995 rating decision by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans' Affairs which denied an increased 
rating for rhinosinusitis, evaluated as 10 percent disabling.  
The veteran appealed, and the Board remanded the claim in 
March 1999 and May 2003.

By rating decision in January 2004, the RO increased the 
veteran's disability rating for rhinosinusitis to 30 percent.  
The case has now been returned to the Board for further 
appellate consideration.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  As an initial matter, 
the veteran has submitted some VA medical treatment records 
dated subsequent to June 2002.  However, it is clear that the 
claims file does not include all the veteran's recent VA 
treatment records.  For example, a July 2003 progress note 
indicates that the veteran was scheduled for a follow-up 
examination in September 2003.  The treatment plan also 
called for an ENT consultation in the future.  She had also 
been scheduled for an allergy/immunology appointment for 
February 2003.  These records may be relevant to the 
veteran's claim and should be obtained, if available.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

In addition, it has been over six years since the veteran's 
most recent VA compensation and pension examinations.  A more 
current examination, which takes into account the more recent 
treatment records, is necessary.

Accordingly, the Board has no alternative but to defer 
further appellate consideration, and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should contact the Tampa and 
Orlando VAMCs, as well as the Orlando 
VA Healthcare Center Women's Clinic to 
obtain any treatment records subsequent 
to June 2002.  All records obtained 
should be associated with the claims 
folder.  

2.  Thereafter, the RO should schedule 
the veteran for an examination to 
determine the current severity of her 
rhinosinusitis.  The examiner should 
address the frequency and severity of 
the veteran's sinusitis attacks and 
describe in adequate detail all 
associated symptomatology.  The claims 
file should be reviewed by the examiner 
in conjunction with the examination and 
all indicated tests should be 
conducted.

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, she 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the recently submitted 
evidence and applicable law and 
regulations.  The veteran should be 
given an opportunity to respond to the 
SSOC.  The case should then be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until she receives further notice.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



